Case 1:17-cv-00044-ADM-ARS Document 99-32 Filed 11/29/18 Page 1of3

accessP]

Summary of Predictive Index® Results

Page | of 3

 

Name :

Robert Roswick

 

Survey Date :

 

 

 

Report Date :

 

 

 

it

 

ve

SELF
Zz ONM>

 

 

 

 

zx oOomp
>
ea to

SELF CONCEPT
8

 

 

 

 

SYNTHESIS
ZMonagr
=
wo

 

 

 

 

 

6/8/2012
6/11/2012
Terrtrictrr+ ttt trrTiart Di
et
|
Terry itrir pers le tape
Trevtrperr Tire yrs ta Tees
|
Ttrrryptrity imi ryote yi
reyTrrrrytrrifyitir [Te rer pri
56
|
vetyurirryprti rr tame yi

rl

 

 

Plfar. Robert Roswick Date. &8/2D12

Copyright © 1994-2000, 2002, 2005 by Praendex, Inc, All rights reserved,

The results of the Predictive Index@ survey should always be reviewed by a trained Predictive Index analyst, The PI® report provides
you with a brief overview of the results of the Predictive Index® and prompts you to consider many aspects of the results not contained
in the overview. If you have not yet attended the Predictive Index Management Workshop™, please consult someone who has attended

in order to complete the report.

STRONGEST BEHAVIORS
Robert will most strongly express the fallowing behaviors:

e Proactivity, assertiveness, and sense of urgency in driving to reach his goals. Openly challenges the world around

him.

® Independent in putting forth his own ideas, which are often innovative and, if implemented, cause change.
Resourcefully works through or araund anything blocking completion of what he wants to accomplish; aggressive

when challenged.

e Impatient for results, he puts pressure on himself and others for rapid implementation, and is far less productive

when doing routine work.
® Risk-taking and focus on future goals; he’s more concerned with where he’s going than where he’s been.

Adaptable, operates flexibly.
® Makes decisions and takes action with relatively little need for proof to confirm bis decision. More interested in

his own ideas than traditional ones.

e Flexible approach to ‘the book,’ willing to bend the rules to achieve his goals. An original thinker who jsn’t easil

discouraged by setbacks.

  

DEFENDANTS’
SUMMARY EXHIBIT 32
1:17-cv-00044
https://accesspi.piwebservices.com/ Popups/Print/PrintReportView.aspx? WithDialog= Yes... U

MDC 574
Case 1:17-cv-00044-ADM-ARS Document 99-32 Filed 11/29/18 Page 2 of 3

accessPI Page 2 of 3

Robert is a distinctly independent and individualistic person, strong-minded and determined. Venturesome, he will “stick
his neck out" and take responsibility for risks when he believes he is right. He finds the challenge of new problems and
new ventures stimulating and responds to them with action. He has a lot of confidence in himself, his own knowledge,
ability and decisions.

Robert is an ingenious and innovative problem-solver and troubleshooter. He has an actively inquiring mind, a lively
interest in the technical aspects of his work, and a need to know and learn more about the systems, techniques, facts,
and cancepts involved in it. He will drive hard to get things done his own way, and quickly. A self-starter, he initiates,
makes decisions, and assumes responsibility for them. He has a strong competitive drive, is ambitious, and will drive
himself hard to achieve his goals. His sense of urgency and impatience for results will put pressure on others as well as
on himself.

In expressing himself, he is direct, factual, outspoken, and frank. His approach to others is authoritative, telling, and, if
he encounters resistance or competition, aggressive. Always concerned with timely results, he deals with ambiguous
situations briskly and firmly.

Because Robert has a broad focus on goals and results, he prefers to delegate details to others. Quick and fairly
accurate in handling details himself, he becomes very impatient and less accurate in doing work which requires routine
and repetitive handling of details at a slow or systematic pace.

MANAGEMENT STYLE
AS a manager of people or projects, Robert will be:

e Broadly focused; his attention is on where he’s going and what goals he wants to achieve, rather than an the
specifics of how to get there

e Reluctant to delegate true authority; he is distinctly independent and individualistic with great confidence in his

own ability, knowledge, and decisions

Comfortable delegating details and implementation plans with emphasis on timely results

Quick to follow-up an delegated tasks, generally asking more whether it’s finished than how it was accomplished

An innovative problem solver who Is interested in the technical aspects of how things work

Outspoken, authoritative and frank; quick to voice his opinion of how things are going.

SELLING STYLE
As a salesperson, Robert will be:

Authoritative in guiding the process towards his goal; will get right down to business with as little small talk as
necessary

Driven to keep the process moving along as quickly as possible

Willing to take risks such as cold-calling or experimenting with a new product idea; will ‘wing it’ if necessary
Competitive and focused on results, his manner will be aggressive in pursuit of his goals

Generally better at selling technical concepts, ideas, or products than he is seiling social intangibles like
relationships or himself

e Finds variety of products and technical challenges interesting and stimulating

® Impatient for results and will drive hard to close a deal.

«eee

MANAGEMENT STRATEGIES
To maximize his effectiveness, productivity, and job satisfaction, consider providing Robert with the
following:

e Opportunities for learning and exposure to various aspects and responsibilities of the business, moving as fast as
circumstances permit.

© Encouragement in expression of and action on his ideas and initiatives, with as much independence as possible

e@ Variety and challenge in his work in an environment in which new ideas are valued

@ Opportunity for advancement to positions of decision-making responsibility based on recognition of achievement
and competence

® Opportunity to delegate routine detail work once he himseif has experienced and mastered it.

Prepared by Mark Dordahi on 6/11/2012 10:36 AM

https://accesspi.piwebservices.com/Popups/Print/PrintReportView.aspx?WithDialog=Yes... 6/11/2012
MDC 575
Case 1:17-cv-00044-ADM-ARS Document 99-32 Filed 11/29/18 Page 3 of 3

accessPI Page 3 of 3

Copyright © 1994-2000, 2002, 2005 by Praendex, Inc. All rights reserved.

https://accesspi.piwebservices.com/Popups/Print/PrintReportView.aspx?WithDialog=Yes... 6/11/2012
MDC 576
